Case 4:19-cv-00328-CVE-JFJ Document 35 Filed in USDC ND/OK on 12/14/20 Page 1 of 16




                         UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF OKLAHOMA


   STACY R. GUFFEY,                                      )
                                                         )
                          Plaintiff,                     )
                                                         )
   v.                                                    )       Case No. 19-CV-0328-CVE-JFJ
                                                         )
   JASON McCLAIN, in his official capactiy               )
   as Sheriff of Nowata County, Oklahoma,                )
                                                         )
                          Defendant.                     )


                                       OPINION AND ORDER

           On June 21, 2019, plaintiff Stacy R. Guffey filed a complaint against Mirta Hallett, then-

   Sheriff of Nowata County, in her official capacity as the final policymaker for the Nowata County

   Sheriff’s Department (NCSD).1 In plaintiff’s complaint (Dkt. # 2), she states two claims for relief

   arising out of the Americans with Disabilities Act (ADA). First, plaintiff alleges defendant

   unlawfully discriminated against her, in violation of 42 U.S.C. § 12112(a). Second, plaintiff alleges

   that her termination was unlawful retaliation for protected activity under the ADA, in violation of

   42 U.S.C. § 12203.

          Now before the Court are cross-motions for summary judgment. In defendant’s motion (Dkt.

   # 24), defendant asserts as to count one that plaintiff cannot establish a prima facie case of

   discrimination because she failed to demonstrate she was able to perform her job with or without

   accommodation, and because her termination was not the result of disability discrimination.



   1
          Jason McClain has since replaced Mirta Hallet as sheriff, and has been substituted as
          defendant in this action. However, NCSD is the real party in interest. For clarity, this Court
          will refer to NCSD as “defendant” herein.
Case 4:19-cv-00328-CVE-JFJ Document 35 Filed in USDC ND/OK on 12/14/20 Page 2 of 16




   Defendant further asserts that the rationale behind plaintiff’s termination was not pretext. Finally,

   defendant argues as to count two that plaintiff cannot show that her termination was retaliation for

   any protected activity. Plaintiff responds (Dkt. # 28), that defendant unlawfully impeded the

   interactive process of resolving issues regarding accommodations for plaintiff’s disability, and that

   her termination was a response to plaintiff involving her attorney in the process, claiming that

   retaliation is evidenced by the temporal proximity between plaintiff’s identification of counsel and

   subsequent termination. Defendant replies (Dkt. # 31) that plaintiff lost the right to assert that

   defendant did not discuss reasonable accommodations when plaintiff did not attend a scheduled

   meeting with defendant. Defendant also reiterates that plaintiff failed to demonstrate defendant’s

   purported reasons for terminating plaintiff were false or otherwise pretextual.

           In plaintiff’s motion for summary judgment (Dkt. # 25), plaintiff argues that she has

   established a prima facie case of disability discrimination as a matter of law. Plaintiff further argues

   that defendant did not make a reasonable effort to accommodate plaintiff’s disability because

   defendant cut the interactive process short by refusing to communicate with, and subsequently

   terminating, plaintiff. Additionally, plaintiff asserts that the evidence supports a finding that her

   termination was retaliatory, and that the stated reasons for her termination were pretextual.

   Defendant responds (Dkt. # 29) by incorporating the arguments from its motion, and further stating

   that there is no evidence that plaintiff’s termination was the result of her disability, that plaintiff was

   not retaliated against for hiring an attorney, and that plaintiff’s termination was not pretextual.

   Plaintiff did not file a reply in support of her motion.




                                                       2
Case 4:19-cv-00328-CVE-JFJ Document 35 Filed in USDC ND/OK on 12/14/20 Page 3 of 16




                                                      I.

           The summary judgment record demonstrates the following: plaintiff has had epilepsy since

   childhood and addresses it though medication. Dkt. ## 25, at 9; 29, at 5. On or before November

   15, 2016, plaintiff applied for the position of dispatcher at NCSD. As part of the application process,

   then-sheriff Richard Miller made inquiries into plaintiff’s background prior to hiring her. Dkt. # 25-

   4, at 2. During that inquiry, Miller became aware that plaintiff had been charged with making a false

   declaration in Tulsa County, Oklahoma, on or about December 11, 2015. Id. He also became aware

   that the charge had been dismissed in February 2016 by the state of Oklahoma. Id. Miller attested

   to the fact that he knew that, as a result of that dismissal, plaintiff was entitled to have the matter

   expunged. Id. In light of that fact, Miller advised plaintiff to indicate on her employment

   application that she had not ever been arrested “for an alleged commission of a felony.” Id. That

   day, then-undersheriff Billy Scott obtained a criminal history record detailing the charge and case

   history, which was placed into plaintiff’s personnel file. Dkt. ## 25, at 15; 29, at 10. Miller was also

   aware of plaintiff’s epilepsy, and that she took medication to address it, prior to hiring her. Dkt. ##

   25, at 9; 29, at 5. Ultimately, plaintiff was hired and began working as a dispatcher for NCSD on

   November 15, 2016. Dkt. ## 24, at 7; 28, at 6.          Plaintiff was about five months pregnant at that

   time. Dkt. ## 24, at 7; 28, at 6. Plaintiff was never entirely alone in the sheriff’s office, but she was

   alone in the dispatch area. Dkt. ## 25, at 9; 29, at 6.

           On February 15, 2017, plaintiff had a seizure during her shift at work, during which she fell

   to the floor and lost consciousness. Dkt. ## 24, at 8; 28, at 6. Plaintiff was approximately 8 months

   pregnant at the time. Plaintiff was hospitalized for five days, during which time her medication was

   adjusted. Dkt. ## 24, at 8; 28, at 6. Miller placed her on medical leave to address her seizures. Dkt.


                                                      3
Case 4:19-cv-00328-CVE-JFJ Document 35 Filed in USDC ND/OK on 12/14/20 Page 4 of 16




   ## 24, at 8; 28, at 6. Plaintiff did not have any seizures between February 20, 2017 and the day she

   sought reinstatement, May 2, 2017. Dkt. ## 24, at 8; 28, at 6.

           In April 2017, while plaintiff was on medical leave, Sandy Hadley replaced Miller as sheriff

   of Nowata County. Dkt. ## 24, at 8; 28, at 6. Hadley did not know plaintiff at that time. Dkt. ##

   25, at 11; 29, at 6. Hadley first learned that plaintiff was an employee of NCSD when plaintiff

   reached out about returning to work. Dkt. ## 25, at 11; 29, at 6. On May 2, 2017, plaintiff met with

   Hadley to request to return to work. Dkt. ## 24, at 8; 28, at 6. Plaintiff provided a note from her

   obstetrician that stated plaintiff was cleared to return to work with “no restrictions.” Dkt. ## 24, at

   8; 28, at 6; 24-3. This meeting was the first time plaintiff requested to be reinstated. Dkt. ## 25, at

   11; 29, at 7. In the meeting, Hadley told plaintiff that, before Hadley reinstated her, she needed to

   provide a note from a neurologist stating plaintiff would not have any more seizures. Dkt. ## 24,

   at 8; 25, at 13. Plaintiff requested that NCSD pay for the examination. Dkt. ## 25, at 13; 29, at 7.

   Hadley wanted to speak with the Nowata County legal counsel regarding the matter. Dkt. ## 24, at

   9; 28, at 8.

           On or about May 5, 2017, plaintiff had an appointment with her primary care physician, who

   issued a letter stating plaintiff “has been examined and history taken regarding previous seizure

   activity. She is on medications that have effectively prevented seizures for 3 months.” Dkt. # 24-4.

   The letter further states plaintiff “has the ability to perform all essential functions of a dispatching

   position” and lists those functions as “the ability to answer [the] phone, talk on the radio[, and] log

   calls.” Id. The physician’s list was based on plaintiff’s description of her essential job duties. Dkt.

   ## 25, at 12; 29, at 7. At the time, the NCSD did not have a written list of the essential functions

   of the dispatcher position. Dkt. ## 25, at 12; 29, at 7. Plaintiff asserts that she requested a list from


                                                      4
Case 4:19-cv-00328-CVE-JFJ Document 35 Filed in USDC ND/OK on 12/14/20 Page 5 of 16




   Hadley, but that none was provided. Dkt. # 25, at 12. Hadley does not recollect plaintiff requesting

   that information. Dkt. # 29, at 7.

           It is undisputed that on May 8, 2017, plaintiff met with Hadley to deliver the note from her

   primary care physician, and she asked again to be reinstated. Dkt. ## 24, at 9; 25, at 12. Later that

   same day, Hadley called plaintiff to tell her that she needed to meet with Hadley on May 9, 2017,

   at 3:00 p.m. Dkt. ## 24, at 9; 28, at 7. The parties dispute most other aspects of the communications

   that occurred on May 8, 2017. Plaintiff testified that she contacted her attorney after Hadley asked

   plaintiff to attend the May 9 meeting. Dkt. ## 25, at 21; 25-1, at 28. She testified that after her

   discussion with counsel, she provided Hadley with her attorney’s contact information and requested

   that Hadley or NCSD attorneys contact her attorney to discuss the parameters of the May 9 meeting.

   Dkt. # 25-1, at 28. Plaintiff further testified that neither she nor her attorney was contacted after that

   discussion. Id. Hadley states she does not recall this discussion with plaintiff, or receiving

   plaintiff’s attorney’s information. Dkt. # 25-2, at 26.

           Plaintiff did not attend the May 9 meeting. Dkt. ## 24, at 9; 28; at 6. After May 8, 2017,

   plaintiff and Hadley had no further contact until May 10, 2017, when Hadley sent a termination letter

   to plaintiff. Dkt. # 24-5. The termination letter stated:

           You provided medical releases from [an obstetrician and primary care physician]
           stating you were released to return to work. . . .

           Upon reviewing your personnel file it was noted that you were not truthful on your
           application with yes/no questions on the last page[,] particularly asking if you had
           ever been arrested in the past[,] which you answered no. Documentation of Tulsa
           County CF-15-6539 raises concern[,] along with your hostility toward this office.

           Due to failure to appear for the meeting we scheduled on May 9, 2017 at 3:00 p.m.
           to discuss your employment with the Nowata County Sheriff’s Office, this letter is



                                                       5
Case 4:19-cv-00328-CVE-JFJ Document 35 Filed in USDC ND/OK on 12/14/20 Page 6 of 16




           to serve you notice that your services are no longer needed and your employment is
           terminated.

   Id. The letter indicates that Billy Scott (who obtained plaintiff’s criminal history and put it in the

   personnel file when she was hired) was the undersheriff at the time the letter was sent. Id. Prior to

   the termination letter, plaintiff and Hadley had never discussed the Tulsa County arrest. Dkt. ## 25,

   at 15; 29, at 10. Hadley also does not recall discussing the arrest with Miller, the sheriff who hired

   plaintiff. Dkt. ## 25, at 15; 29, at 10.

                                                     II.

           Summary judgment pursuant to Fed. R. Civ. P. 56 is appropriate where there is no genuine

   dispute as to any material fact and the moving party is entitled to judgment as a matter of law.

   Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S.

   242, 250 (1986); Kendall v. Watkins, 998 F.2d 848, 850 (10th Cir. 1993). The plain language of

   Rule 56(c) mandates the entry of summary judgment, after adequate time for discovery and upon

   motion, against a party who fails to make a showing sufficient to establish the existence of an

   element essential to that party’s case, and on which that party will bear the burden of proof at trial.

   Celotex, 477 U.S. at 317. “Summary judgment procedure is properly regarded not as a disfavored

   procedural shortcut, but rather as an integral part of the Federal Rules as a whole, which are designed

   ‘to secure the just, speedy and inexpensive determination of every action.’” Id. at 327.

           “When the moving party has carried its burden under Rule 56(c), its opponent must do more

   than simply show that there is some metaphysical doubt as to the material facts. . . . Where the

   record taken as a whole could not lead a rational trier of fact to find for the non-moving party, there

   is no ‘genuine issue for trial.’” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,


                                                     6
Case 4:19-cv-00328-CVE-JFJ Document 35 Filed in USDC ND/OK on 12/14/20 Page 7 of 16




   586-87 (1986) (citations omitted). “The mere existence of a scintilla of evidence in support of the

   plaintiff’s position will be insufficient; there must be evidence on which the [trier of fact] could

   reasonably find for the plaintiff.” Anderson, 477 U.S. at 252. In essence, the inquiry for the Court

   is “whether the evidence presents a sufficient disagreement to require submission to a jury or

   whether it is so one-sided that one party must prevail as a matter of law.” Id. at 250. In its review,

   the Court construes the record in the light most favorable to the party opposing summary judgment.

   Garratt v. Walker, 164 F.3d 1249, 1251 (10th Cir. 1998).

                                                    III.

                                      A. Unlawful Discrimination

          Plaintiff’s first claim for relief (count one) is that she was terminated because of her

   disability. The ADA prohibits “discriminat[ion] against a qualified individual on the basis of

   disability in regard to job application procedures, the hiring, advancement, or discharge of

   employees, employee compensation, job training, and other terms, conditions, and privileges of

   employment.” 42 U.S.C. § 12112(a). Disability discrimination can be shown by direct or

   circumstantial evidence. See Reinhardt v. Albuquerque Public Schools Bd. of Educ., 595 F.3d 1126,

   1131 (10th Cir. 2010). ADA discrimination cases based on circumstantial evidence are governed by

   the burden-shifting framework announced in McDonnell Douglas Corp. v. Green, 411 U.S. 792

   (1973). Morgan v. Hilti, Inc., 108 F.3d 1319, 1323 (10th Cir. 1997). Under this framework, plaintiff

   bears the initial burden of establishing a prima facie case of discrimination. Next, “defendant must

   offer a legitimate, non-[discriminatory] reason for the employment action. The plaintiff then bears

   the ultimate burden of demonstrating that the defendant’s proffered reason is pretextual.” Metzler

   v. Fed. Home Loan Bank of Topeka, 464 F.3d 1164, 1170 (10th Cir. 2006) (citations omitted). In


                                                     7
Case 4:19-cv-00328-CVE-JFJ Document 35 Filed in USDC ND/OK on 12/14/20 Page 8 of 16




   order to defeat a motion for summary judgment, plaintiff must show that “there is a genuine dispute

   of material fact as to whether the employer’s proffered reason for the challenged action is

   pretextual–i.e., unworthy of belief.” Randle v. City of Aurora, 69 F.3d 441, 451 (10th Cir. 1995).

          Because there is no direct evidence of discrimination, the Court will apply the McDonnell

   Douglas burden shifting analysis. To establish a prima facie case of discrimination under the ADA,

   plaintiff must demonstrate:

          (1) that she is a disabled person within the meaning of the ADA; (2) that she is
          qualified, that is, she is able to perform the essential functions of the job, with or
          without reasonable accommodation; and (3) that the employer terminated her
          employment under circumstances which give rise to an inference that the termination
          was based on her disability.

   Morgan, 108 F.3d at 1324 (internal citations omitted). Here, neither party disputes that plaintiff is

   disabled under the ADA. Dkt. # 24, at 12. The parties, however, do dispute the second two elements.

          Because both parties seek summary judgment on the issue, the Court must consider whether

   either party has established that there is no genuine dispute of material fact as to whether plaintiff

   has or has not demonstrated she is “qualified,” i.e. whether “she is able to perform the essential

   functions of the job, with or without reasonable accommodation” Morgan, 108 F.3d at 1324. The

   ADA provides relief “only to disabled persons who are ‘otherwise qualified’ to perform the functions

   of the job.” Wilkerson v. Shinseki, 606 F.3d 1256, 1263 (10th Cir. 2010) (quoting 29 U.S.C. §

   794(a)). “‘Essential functions’ are ‘the fundamental job duties of the employment position the

   individual with a disability holds or desires.’” Mason v. Avaya Communications, Inc., 357 F.3d

   1114, 1119 (10th Cir. 2004) (quoting 29 C.F.R. § 1630.2(n)(1)). “The ADA does not define

   ‘essential function’ of a job, but [Equal Employment Opportunity Commission (EEOC)] regulations

   provide that:


                                                     8
Case 4:19-cv-00328-CVE-JFJ Document 35 Filed in USDC ND/OK on 12/14/20 Page 9 of 16




          evidence of whether a particular function is essential includes, but is not limited to:
          (i) The employer's judgment as to which functions are essential; (ii) Written job
          descriptions prepared before advertising or interviewing applicants for the job; (iii)
          The amount of time spent on the job performing the function; (iv) The consequences
          of not requiring the incumbent to perform the function; (v) The terms of a collective
          bargaining agreement; (vi) The work experience of past incumbents in the job; and/or
          (vii) The current work experience of incumbents in similar jobs.”

   Pesce v. New York City Police Dep’t, 159 F. Supp. 3d 448, 456 (S.D.N.Y. 2016) (quoting 29 C.F.R.

   § 1630.2(n)).

          Defendant argues that plaintiff failed to demonstrate that she could perform the essential

   functions of the job with or without accommodation, because she refused to engage in the interactive

   process that accompanies the inquiry that begins when an employee requests an accommodation.

   Dkt. # 24, at 12. Defendant argues that plaintiff’s proffered doctors’ notes were inadequate to assure

   Hadley that plaintiff was qualified because they were not from a neurologist, as requested by Hadley.

   Dkt. # 24, at 13. Defendant points to regulations promulgated by the EEOC that interpret the ADA

   requirements for support. Because the EEOC is authorized to promulgate regulations to implement

   the provisions of the ADA, courts give these regulations “a great deal of deference.” Smith v.

   Midland Brake, Inc., 180 F.3d 1154, 1165 n.5 (10th Cir. 1999) (citation omitted). Defendant states

   EEOC regulations permit employers to “make inquiries or require medical examinations (fitness for

   duty exams) when there is a need to determine whether an employee is still able to perform the

   essential functions of his or her job.” Dkt. # 24, at 13 (quoting 29 C.F.R. Part 1630, App. §

   1630.14(c)). Defendant argues that, per the above regulation, Hadley was acting within the law

   when she requested plaintiff undergo a neurological examination. Dkt. # 24, at 13-14. Defendant




                                                     9
Case 4:19-cv-00328-CVE-JFJ Document 35 Filed in USDC ND/OK on 12/14/20 Page 10 of 16




   argues that plaintiff refused the request, and thus failed to engage in the interactive process required

   in order to make a viable claim under the ADA.2 Id.

          Plaintiff, in contrast, asserts that her primary care physician plainly stated she was qualified

   to perform the essential functions of her job, which plaintiff described to the physician. Dkt. # 25,

   at 12. Plaintiff further argues that defendant failed to engage in the interactive process by refusing

   to communicate with her or her attorney after plaintiff asked Hadley to contact her attorney. Plaintiff

   additionally argues that she did not refuse to undergo a medical evaluation by a neurologist. Dkt. #

   28, at 12. Plaintiff states that Hadley provided no information to her regarding the neurologist

   appointment after plaintiff told Hadley that NCSD would be responsible for the costs. Id.

          Given the above, the Court finds that there are genuine disputes of material fact on the issue

   of whether plaintiff was qualified for the position of dispatcher. The Court first notes that plaintiff




   2
          Defendant also argues that plaintiff was required to pay for Hadley’s requested examination
          according to the Nowata County Employee Handbook. Defendant states: the “handbook
          specifies that when an employee returns from medical leave for his or her own serious health
          condition, the employee must provide medical certification the he or she is fit to return to
          work.” Dkt. # 24, at 14. The Court finds this argument unpersuasive. Defendant cites to the
          Family and Medical Leave Act (FMLA) portion of the handbook, which, it argues, is
          instructive to plaintiff’s situation and should inform the Court’s analysis. However, the
          portion cited details a process wherein an employee who requests leave under the FMLA
          must “supply appropriate medical certification.” Dkt. # 24-6, at 22. It does not mention
          medical certification being provided upon the employee’s return. Additionally, upon
          requesting FMLA leave, the handbook details a process wherein Nowata County “will notify
          [the employee] of the requirement for medical certification and when it is due.” Id.
          Defendant fails to justify why no notice was given to plaintiff during her leave regarding
          what examination was required of her or, alternately, why notice is not warranted here.

                                                     10
Case 4:19-cv-00328-CVE-JFJ Document 35 Filed in USDC ND/OK on 12/14/20 Page 11 of 16




   never requested an accommodation from defendant.3 Plaintiff requested to be reinstated, and

   supplied supporting documentation that she was qualified to perform what she believed were the

   essential functions of the dispatcher position with no caveats. However, defendant disputes that the

   qualifications plaintiff listed include “all the essential functions for the Dispatcher position.” Dkt.

   # 29, at 7. Inexplicably, defendant does not identify the essential functions that plaintiff failed to

   include in her description. Because the issue of whether plaintiff’s list of essential functions is

   complete is in dispute, the Court cannot find that plaintiff was qualified for the position as a matter

   of law. Similarly, because defendant did not identify any functions plaintiff did not list in her

   description that plaintiff could not perform, the Court cannot find that defendant has shown there is

   no genuine dispute of material fact as to whether plaintiff is not qualified to perform all essential

   elements of the dispatcher position.

          Defendant also argues that plaintiff fails to state a prima facie case as to the third element of

   a discrimination claim under the ADA–whether plaintiff’s termination arose under circumstances


   3
          The parties devote substantial portions of their briefs to a discussion of who caused the
          breakdown of the collaborative process the ADA envisions employees and employers will
          engage in to accommodate disabilities. However, the parties’ discussion of the “interactive
          process” is, at best, premature. While it is true that “[t]o facilitate the reasonable
          accommodation, ‘[t]he federal regulations implementing the ADA envision an interactive
          process that requires participation by both parties,’” the “employer’s duty to provide
          reasonable accommodations—or even to participate in the ‘interactive process’” is triggered
          only when the employee makes “an adequate request, thereby putting the employer on
          notice.” E.E.O.C. v. C.R. England, Inc., 644 F.3d 1028, 1048 (10th Cir. 2011). It is “the
          ‘employee’s initial request for an accommodation [that] triggers the employer’s obligation
          to participate in the interactive process.’” Woodman v. Runyon, 132 F.3d 1330, 1345 (10th
          Cir. 1997) (quoting Taylor v. Principal Fin. Grp., Inc., 93 F.3d 155, 165 (5th Cir. 1996)).
          The record before the Court does not indicate plaintiff ever requested an accommodation for
          her disability. She merely requested reinstatement and stated she was fully qualified without
          accommodation. Unless plaintiff requested an accommodation, discussion of the interactive
          process is extraneous and, ultimately, defendant “cannot be held liable for failing to provide
          [an accommodation].” Taylor, 93 F.3d at 165.

                                                     11
Case 4:19-cv-00328-CVE-JFJ Document 35 Filed in USDC ND/OK on 12/14/20 Page 12 of 16




   from which discrimination can be inferred. Defendant states that plaintiff was an at-will employee

   and thus could be terminated at any time and for any reason. Dkt. # 24, at 15-16. Defendant argues

   that Hadley was acting without regard to plaintiff’s disability when she fired plaintiff for her absence

   from the May 9, 2017 meeting, stating it demonstrated insubordination. Id. at 16. Defendant further

   supports plaintiff’s termination by stating Hadley terminated plaintiff upon finding allegedly false

   statements in plaintiff’s employment application, which she discovered after reviewing her personnel

   file on or about May 9, 2017. Conversely, plaintiff argues that it is obvious that plaintiff was

   terminated because of her disability where Hadley’s own testimony makes it clear Hadley’s primary

   concern in refusing to reinstate plaintiff were her seizures. Dkt. ## 25, at 19; 28, at 11-12. Plaintiff

   states Hadley failed to continue the discussions regarding her reinstatement by refusing to contact

   her attorney. Dkt. # 25, at 4. Finally, plaintiff states Hadley “went hunting” for reasons to terminate

   plaintiff by reviewing her application and failing to make inquiries into an apparent inconsistency

   in the file. Id. at 24-25.

           Given the circumstances surrounding the termination, the Court finds that a reasonable jury

   could find plaintiff has shown circumstances that reasonably give rise to an inference that the

   termination was based on her disability. As a result, plaintiff has pled the third element of her prima

   facie claim in a manner that survives summary judgment. However, as noted above, the summary

   judgment record does not support a finding that plaintiff has established a prima facie case. At this

   juncture, there are disputes of material fact as to whether plaintiff has established a prima facie case–

   most obviously regarding the second element, where plaintiff asserts she is qualified to perform the

   functions of the job, and defendant disputes that fact.




                                                      12
Case 4:19-cv-00328-CVE-JFJ Document 35 Filed in USDC ND/OK on 12/14/20 Page 13 of 16




          The parties also ask the Court to decide, at summary judgment, whether defendant’s stated

   reasons for plaintiff’s termination were pretextual. Once plaintiff establishes a prima facie case of

   discrimination, “defendant must offer a legitimate, non-[discriminatory] reason for the employment

   action” in order to rebut the prima facie case. Metzler, 464 F.3d at 1170 (citations omitted).

   “[P]laintiff then bears the ultimate burden of demonstrating that the defendant’s proffered reason is

   pretextual.” Id. Where, as here, defendant has offered two non-discriminatory reasons for its

   allegedly discriminatory behavior, the burden shifts back to plaintiff to demonstrate that the reason

   is, in fact, pretextual. In this case, the Court finds that there are genuine disputes of material fact

   that preclude summary judgment as to pretext. “It is not the purpose of a motion for summary

   judgment to force the judge to conduct a ‘mini trial’ to determine the defendant’s true state of mind.

   So long as the plaintiff has presented evidence of pretext (by demonstrating that the defendant's

   proffered non-discriminatory reason is unworthy of belief) upon which a jury could infer

   discriminatory motive, the case should go to trial.” Randle v. City of Aurora, 69 F.3d 441, 453 (10th

   Cir. 1995).

          Here, plaintiff argues that termination for missing a meeting to discuss her employment is

   pretextual, where Hadley never contacted plaintiff’s attorney regarding the May 9 meeting and, thus,

   failed to communicate prior to the meeting and ended the interactive process. Dkt. # 28, at 11.

   Further, plaintiff argues that pretext is evident where Hadley reviewed her personnel file, found one

   alleged error, and used it as an additional reason to terminate plaintiff without making any inquiries

   into whether anyone had knowledge before her employment regarding the apparent inconsistency.

   Plaintiff notes that Hadley could have reached out to resources both in her own office, such as

   undersheriff Billy Scott, or outside the office, such as former-sheriff Miller, who both had


                                                     13
Case 4:19-cv-00328-CVE-JFJ Document 35 Filed in USDC ND/OK on 12/14/20 Page 14 of 16




   information regarding plaintiff’s application, arrest, and subsequent dismissal of the charges. Dkt.

   # 25, at 24-25.

           While defendant denies that plaintiff’s disability was the reason for her termination–instead

   citing her insubordination for missing the May 9 meeting, and the inconsistent information in her

   file regarding her arrest, as the reasons for plaintiff’s termination (Dkt. ##24, at12-13; 29, at 11)–the

   ultimate question of motive is “particularly inappropriate for summary judgment disposition.”

   Romero v. Union Pac. R.R., 615 F.2d 1303, 1309 (10th Cir. 1980); see also Washington v. Garrett,

   10 F.3d 1421, 1433 (9th Cir.1993) (“If the plaintiff succeeds in raising a genuine factual issue

   regarding the authenticity of the employer’s stated motive, summary judgment is inappropriate,

   because it is for the trier of fact to decide which story is to be believed.”). As a result, the Court

   denies defendant’s motion for summary judgment as to count one in its entirety (both as to prima

   facie case and pretext) and denies plaintiff’s motion for summary judgment as to count one on the

   issue of whether she has established a prima facie case as a matter of law.

                                               B. Retaliation

           Plaintiff’s second claim for relief is for retaliation under the ADA, and both parties seek

   summary judgment on the claim. The ADA prohibits discrimination “against any individual because

   such individual has opposed any act or practice made unlawful by this chapter . . .” 42 U.S.C.A. §

   12203(a). To establish a prima facie case of retaliation under the ADA, a plaintiff must show (1)

   she “engaged in protected opposition to discrimination, (2) that a reasonable employee would have

   found the challenged action materially adverse, and (3) that a causal connection existed between the

   protected activity and the materially adverse action.” EEOC v. Picture People, Inc., 684 F.3d 981,

   988 (10th Cir. 2012). “If the plaintiff establishes a prima facie case of retaliation, the burden shifts


                                                      14
Case 4:19-cv-00328-CVE-JFJ Document 35 Filed in USDC ND/OK on 12/14/20 Page 15 of 16




   to the defendant to show that it had a legitimate, non-discriminatory reason for the adverse

   employment action.” Rhames v. City of Bixby, No. 16-CV-0747-CVE-JFJ, 2018 WL 1863652, at

   *9 (N.D. Okla. Apr. 18, 2018)4 (citing Picture People, Inc., 684 F.3d at 988). If defendant provides

   a legitimate and non-discriminatory reason for the alleged adverse action, then the burden shifts back

   to plaintiff to demonstrate that the defendant’s non-discriminatory rationale is merely pretext. Id.

           As an initial matter, the parties dispute whether plaintiff engaged in any protected activity

   that could establish the first element of a retaliation claim. Plaintiff argues that defendant retaliated

   against plaintiff for requesting reinstatement, for informing Hadley that any requested neurologist

   examination would be at the NCSD’s expense, and for attempting to involve her attorney in the

   discussion regarding her reinstatement. Dkt. # 25, at 22. Plaintiff does not make any attempt–in

   either her motion or her response to defendant’s motion–to show that either requesting reinstatement,

   or informing Hadley that defendant would be responsible for the cost of a neurological exam,

   qualifies as protected activity. Dkt. ## 25, at 22-23; 28, at 14-15. Accordingly, the Court finds that

   plaintiff has failed to show that either of those actions constitute “protected opposition to

   discrimination” under the first prong of the analysis.

           Plaintiff does, however, attempt to show that “the mere hiring of counsel to assist the

   employee in a matter arising under one of the federal anti-discrimination statutes and making the

   employer aware of that fact qualifies as protected activity.” Dkt. # 28, at 15. Plaintiff cites to Miller

   v. Eby Realty Grp., 241 F. Supp. 2d 1247, 1253 (D. Kan. 2003), for support; however, that case is

   not persuasive here. In Miller, plaintiff alleged retaliation occurred under the Age Discrimination



   4
           Unpublished decisions are not precedential, but they may be cited for their persuasive value.
           See FED. R. APP. 32.1; 10TH CIR. R. 32.1.

                                                      15
Case 4:19-cv-00328-CVE-JFJ Document 35 Filed in USDC ND/OK on 12/14/20 Page 16 of 16




   in Employment Act (ADEA) “after plaintiff informed defendant he was hiring legal counsel to

   pursue his discrimination claim.” Miller, 241 F. Supp. 2d at 1253 (emphasis added). Here, plaintiff

   does not allege she alerted defendant that she was pursuing any type of discrimination claim. Hiring

   an attorney to attend a meeting is not per se protected activity under the ADA. Klaes v. Jamestown

   Bd. of Pub. Utilities, No. 11-CV-606, 2013 WL 1337188, at *10 (W.D.N.Y. Mar. 29, 2013). While

   retaining counsel may constitute protected activity if plaintiff or plaintiff’s counsel notifies defendant

   that plaintiff is being discriminated against on the basis of disability, or that plaintiff intends to assert

   a claim of disability discrimination, without those notifications the activity is not necessarily

   protected. Id. Plaintiff has not stated that such notifications were conveyed to defendant at any

   point. Absent those allegations, plaintiff has not shown there is a genuine dispute of material fact

   as to whether plaintiff or plaintiff’s counsel ever made defendant aware that plaintiff hired counsel

   to pursue disability discrimination. Accordingly, the Court finds that plaintiff’s claims of retaliation

   fail at the first step of the analysis as a matter of law. As a result, defendant’s motion for summary

   judgement on the retaliation claim should be granted, and plaintiff’s motion on the same claim is

   denied.

             IT IS THEREFORE ORDERED that defendant’s motion for summary judgment (Dkt. #

   24) is granted in part as to the retaliation claim (count two), and denied in part as to the unlawful

   discrimination claim (count one). Plaintiff’s motion for summary judgment (Dkt. # 25) is denied.

   An amended scheduling order will be entered.

             DATED this 14th day of December, 2020.




                                                        16
